Citation Nr: 1103911	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-36 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The record shows that appellant served as a member of the Utah 
Army National Guard from December 1979 to October 1985, and also 
show that the appellant was discharged from annual training in 
the ready reserve in 1986.  He had active duty for training 
(ACDUTRA) from February 4, 1980 through May 22, 1980, in addition 
to other periods of ACDUTRA over the course of his time in the 
Utah Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  (The appellant testified before the undersigned Veterans 
Law Judge at a hearing held at the RO in October 2009.  A 
transcript of that hearing is of record.)


FINDING OF FACT

The appellant's multiple sclerosis (MS) is not attributable to a 
period of qualifying military service.


CONCLUSION OF LAW

The appellant does not have multiple sclerosis that is the result 
of disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the appellant was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2007 prior 
to the initial adjudication of the claim.  Specifically regarding 
VA's duty to notify, the notification to the appellant apprised 
him of what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the appellant, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The appellant was apprised 
of the criteria for assigning disability ratings and for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the appellant's 
service treatment records (STRs), service personnel records, and 
VA and private treatment records, and provided an examination in 
furtherance of his claim.  The RO contacted the Utah Army 
National Guard in an effort to obtain more information about the 
appellant's time spent with the National Guard, including whether 
he was trained as a tank crew member or trained near uranium 
deposits; however, the Utah Army National Guard responded in 
March 2010 that it did not have any information on file to 
respond to the request.  A VA examination with respect to the 
issue on appeal was obtained in May 2010.  38 C.F.R. § 
3.159(c)(4).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is 
adequate, as it was predicated on consideration of the STRs and 
medical records in the appellant's claims file, and considered 
all of the pertinent evidence of record, including the 
appellant's lay statement that he experienced numbness, weakness 
and vision problems for approximately 25 years, including during 
his time spent on ACDUTRA, which he believed to be early symptoms 
of his later diagnosed MS.  Accordingly, the Board finds that 
VA's duty to assist with obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  In summary, no duty to assist was unmet.

II.  Factual Background

The appellant alleges that he started experiencing symptoms of 
his later diagnosed multiple sclerosis while serving on active 
duty for training (ACDUTRA) in the Utah Army National Guard in 
approximately 1980.  (He later testified in October 2009 that he 
first experienced symptoms in about 1983.)  Specifically, the 
appellant noted that while in the military, he experienced 
numbness in his fingers and arms, including a lack of 
circulation, noting that his hands would fall asleep while 
holding a gun on the shooting range.  The appellant stated that 
the numbness he experienced during his time as a member of the 
National Guard was similar to the numbness he has now.  In 
addition to his contention that he experienced the prodromal 
signs of MS while serving on ACDUTRA, he also contends that he 
was exposed to high doses of radioactive uranium while on drill 
weekends due to the close proximity of uranium mines to the 
training area.  He believes that his exposure to uranium 
contributed to the development of his currently diagnosed MS.  
The appellant submitted a statement from a fellow service member 
stating that his National Guard Unit (A Battery, 2nd Battalion, 
222FA, in Richfield, Utah) used Poverty Flats in Monroe Utah as a 
training site three to four times a year, starting in 1980 until 
approximately 2002.  He also submitted an print out from an 
internet site noting that Poverty Flat south of Monroe had many 
abandoned uranium mines.

The appellant's STRs do not show complaints or treatment for 
numbness, lack of circulation or eye problems.  In fact, the only 
treatment the appellant received while on active duty for 
training was for a laceration of the little finger on the left 
hand after he cut himself with a knife while cooking.  Medical 
examinations conducted in December 1979, May 1980, and June 1984 
reflect normal neurologic, ocular, and spine clinical 
evaluations.

The appellant was initially diagnosed with multiple sclerosis in 
2001 based on an abnormal MRI scan of the brain and cervical 
spine, and positive spinal fluid analysis.  

In the October 2001 neurological evaluation by R.S., M.D., the 
appellant stated that his symptoms started eight years earlier 
when he began to have trouble with balance, numbness and tingling 
in his arms, off and on, and occasional bouts of profound 
fatigue.  Dr. S. also noted that the appellant had an MRI scan of 
the cervical spine in 1996, and the report did not mention any 
abnormality in the spinal cord itself.

A June 2007 letter from D.C., D.O., noted that he first started 
treating the appellant in November 1992.  Dr. C. stated that in 
June of 1998, he saw the appellant for low back pain and 
radicular symptoms into his left buttock with radiation and 
numbness into his legs, and that in April 2001, he saw the 
appellant for symptoms of neuromuscular disease with loss of 
vision and weakness.  Dr. C. noted that in April 2001, he 
referred the appellant to another physician, Dr. T., who 
diagnosed the appellant with multiple sclerosis.  Dr. C. noted 
that since his initial diagnosis in 2001, the appellant had 
experienced multiple exacerbations of his multiple sclerosis with 
symptoms of permanent hearing loss, progressive numbness of his 
limbs, which progressed to using a cane, and loss of vision.  Dr. 
C. noted that over the last five years, the appellant had 
discussed with him feelings of numbness in his limbs that went 
back to the time he was in the military, before Dr. C. started 
treating him.  In a December 2007 letter, Dr. C. reported that 
although the appellant was diagnosed with multiple sclerosis 
seven years earlier, he felt like the appellant had experienced 
symptoms of MS as far back as 20 to 25 years ago.  

A letter from M.P., O.D., noted that she had been treating the 
appellant since September 1994.  She noted that initially, he had 
trouble with blurred vision, light sensitivity, and temporal pain 
in each eye, which had been bothering him for over 10 years prior 
to this visit.  M.P. noted that over the course of a few years, 
the appellant's vision began to fluctuate, and on further 
examination, she discovered optic neuritis and was concerned that 
MS might be the cause of the appellant's problems.  See January 
2008 letter by Dr. P.

A February 2010 letter by L.D.D., M.D., of the University of Utah 
Department of Neurology, noted that the appellant had brought in 
with him all of his past records and imaging.  She reported that 
he was diagnosed with MS in May of 2001 when he developed 
complete blindness in the left eye diagnosed as optic neuritis.  
At that time, he had abnormalities on his brain and cervical 
spine MRIs and in his spinal fluid.  However, Dr. D. noted that 
the appellant reported symptoms back to the early 1980s, at which 
point he began to have significant numbness of both upper 
extremities.  The appellant reported that he was evaluated at 
that time and the etiology was not clear, although no one ever 
evaluated him clearly for MS at that time.  The appellant also 
reported that he began to have trouble with his vision at that 
time, reporting deteriorating vision over a few years that was 
not correctible by refractions.  Dr. D. noted that it was very 
typical for patients to have MS that predates their diagnosis, 
and that she believed that the appellant's symptoms certainly 
strongly suggest that his MS did likely begin in the early 1980s.  

The appellant was afforded a VA examination in May 2010 to 
evaluate his MS and to obtain a medical opinion as to whether his 
currently diagnosed MS was traceable to his time spent on 
ACDUTRA.  At this examination, the appellant reported that he was 
seen every year between 1982 and 1984 with vision difficulties, 
and was given three different pairs of glasses through each of 
those years, but it never helped him.  He also reported driving a 
tank while in the service, and noted that whenever his arms were 
in the 10 and 2 position on the steering wheel, his hands would 
fall asleep.  Despite the appellant's subjective complaints, the 
VA examiner noted that after reviewing the medical records for 
his time spent on ACDUTRA, she could not find any records 
regarding visual impairment and/or numbness during the period of 
time he was on ACDUTRA.  The VA examiner explained that she could 
find nothing in the ACDUTRA records regarding bilateral numbness 
or weakness, or eye complications to support his subjective 
complaints of these symptoms, which made it difficult to 
determine whether the appellant truly had numbness in his hands 
during this period of time as he claimed.

The VA examiner noted that in Dr. S.'s notes the appellant 
reported having symptoms seven years prior to 2001, while in Dr. 
D.'s notes eight years after the onset of MS in 2001, the 
appellant subjectively reported having symptoms back to 1983.  
The VA examiner also reported that on examination, the appellant 
demonstrated multiple episodes of forgetting names and places as 
he was attempting to give the history; therefore, the VA examiner 
explained that his own subjective history would be in question.  
The VA examiner noted that the best information available was 
from 2001 during the appellant's acute episode and his subsequent 
follow-up.  The VA examiner noted that these records suggest that 
at most he had symptoms seven years prior to his 2001 diagnosis, 
which would place his symptoms in the early to mid 1990s, several 
years after 1983.  The VA examiner explained that the medical 
records available between 1980 and 1986 were sparse, with no 
mention of bilateral hand numbness or any other indication that 
the appellant had any complications of multiple sclerosis during 
that time.  

In summary, the VA examiner concluded that after reviewing the 
claims file, there was no documentation in the active duty for 
training time periods of any prodromal symptoms or signs of MS.  
The VA examiner explained that although the appellant could 
subjectively report that there were physical signs during service 
of his later diagnosed MS, there was no confirmation that these 
signs existed and because of that, she could not say that his 
multiple sclerosis was associated with any symptoms in service, 
as there were no symptoms that she could find in the available 
data.  Based on the lack of evidence of prodromal symptoms in the 
ACDUTRA records, the VA examiner determined that the appellant's 
multiple sclerosis was not at least as likely as not related to 
any symptoms in service as there were no symptoms to relate it 
to.

In regards to uranium mining and/or exposure to uranium, the VA 
examiner noted that there was no data that the appellant was 
acutely exposed, and certainly not to an extent that he described 
any symptoms that were documented in service.  The VA examiner 
reasoned that there was no objective data or research or anything 
in the literature that suggested any link or association, let 
alone causation between exposure to uranium and development of 
multiple sclerosis.  Therefore, it was concluded that, with the 
data available in the current medical literature, the appellant's 
multiple sclerosis was not at least as likely as not related to 
in-service exposure to uranium.

III. Analysis

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable."  VA law provides that active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2010).  Thus, service connection may be established 
for disability resulting from injuries or diseases incurred 
during active duty or ACDUTRA, but only for injuries incurred 
during INACDUTRA.

Certain evidentiary presumptions, such as the presumption of 
service incurrence for certain diseases (including MS) that 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA unless status as a "veteran" is established for 
that period.  Paulson v. Brown, 7 Vet. App. 466 (1995); McManaway 
v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. 469-70, 
for the proposition that, "if a claim relates to a period of 
[ACDUTRA], a disability must have manifested itself during that 
period; otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for purposes 
of that claim").

In this case, the appellant is currently diagnosed with MS, with 
the earliest definitive diagnosis made in 2001.  However, as 
noted above, the appellant contends that although he was not 
diagnosed with MS until 2001, he experienced prodromal signs of 
this disability, including numbness and weakness in his hands, 
and a loss of vision while serving on ACDUTRA in the Utah Army 
National Guard.  Although the appellant is competent to report 
that he experienced numbness and tingling of his hands and loss 
of vision while on active duty for training, as these are all 
symptoms that a lay person is competent to observe, see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994), the Board does not find his 
subjective complaints of experiencing these symptoms during 
ACDUTRA to be credible.  Despite the appellant's report of loss 
of vision and his hands falling asleep while on the shooting 
range, his ACDUTRA treatment records do not show complaints or 
treatment for numbness, lack of circulation or eye problems.  
Medical examinations conducted in December 1979, May 1980 and 
June 1984 reflected normal neurologic and ocular clinical 
evaluations, and what sparse treatment records exist for the 
appellant's period of ACDUTRA reveal only that he sought 
treatment for a laceration on the little finger of his left hand 
after he cut himself with a knife.  

Further, over the years, the appellant has not consistently 
reported the same time frame as to when his MS symptoms began.  
For example, in an October 2001 neurological evaluation by R.S., 
M.D., when MS was first considered as a differential diagnosis, 
the appellant reported that his symptoms started eight years 
prior when he began to have trouble with balance, numbness and 
tingling in his arms and occasional bouts of profound fatigue.  
This statement was given to help clinicians treat and evaluate 
the appellant's problem and is more credible to later statements 
given to further a claim for monetary benefits.  During his 
October 2009 Board hearing, the appellant reported that his MS 
symptoms, specifically numbness and lack of circulation, began 
during a period of ACDUTRA, and in statements made to D.C., D.O., 
the appellant also noted that he began to experience symptoms of 
MS as far back as 20 to 25 years earlier, noting that the 
numbness in his limbs began during his time in the military.  See 
June 2007 letter by D.C., D.O.  The Board finds it significant 
that prior to filing his claim in 2007, the appellant reported 
that the onset of his MS symptoms was only eight years prior to 
his 2001 diagnosis; however, after filing his claim, he reported 
on several occasions that his MS symptoms began in the 1980s.  
See February 2010 letter by L.D.D., M.D.  The Board finds the 
contemporaneous statement made by the appellant in 2001 solely in 
the context of evaluation and treatment for MS to be more 
credible than statements made by the appellant subsequent to 
filing the claim for monetary benefits.   In addition, the May 
2010 VA examiner also questioned the credibility of the 
appellant's statement that he experienced MS symptoms during his 
period of ACDUTRA, noting that at the VA examination, he 
demonstrated multiple episodes of forgetting names and places as 
he was attempting to give his history, which led the VA examiner 
to believe that the appellant's own subjective history of when 
his MS symptoms actually began-(i.e., in the 1980s versus the 
1990s or later) would be questionable.  In summary, the appellant 
has not been consistent in reporting the date of onset of his MS 
symptoms.  Whether intentionally or due to a poor memory (as 
discussed by the 2010 VA examiner), the appellant has 
contradicted himself by initially reporting the onset of numbness 
and lack of circulation eight years prior to his 2001 MS 
diagnosis, and later noting that symptoms began 25 years prior to 
his 2001 MS diagnosis.

As just noted, the May 2010 VA examiner also questioned the 
credibility of the appellant's statement that he began to 
experience symptoms of MS during ACDUTRA in the 1980s.  The May 
2010 VA examiner opined that the appellant's MS was not at least 
as likely as not related to any symptoms in service as there were 
no documented symptoms to relate it to.  In addition to opining 
that the subjective history as reported by the appellant lacked 
credibility due to his poor memory, she also explained that 
despite his subjective complaints of vision difficulties, and his 
hands falling asleep while on ACDUTRA, after reviewing his 
medical records for his period of ACDUTRA, she could not find any 
records regarding visual impairment and/or numbness to support 
his subjective complaints of these symptoms.  The May 2010 VA 
examiner concluded that there was no documentation in the active 
duty for training time periods of any prodromal symptoms or signs 
of MS.  She stressed that although the appellant could 
subjectively report that there were physical signs during service 
of his later diagnosed MS, there was no confirmation that these 
signs existed and because of that, she could not say that his 
multiple sclerosis was associated to any symptoms in service, as 
there were no symptoms that she could find in the available data.  

The May 2010 VA examiner further supported her statement that the 
appellant's MS was not at least as likely as not related to any 
symptoms in service by explaining that the best information 
available was from 2001, during the appellant's acute episode and 
subsequent follow-up, and that these records suggested that at 
most he had symptoms seven years prior to his 2001 diagnosis, 
which would place his symptoms in the early to mid 1990s, several 
years after 1983 (when the appellant reported his symptoms 
began), as well as after his last date of known military service.

In a February 2010 statement, L.D.D., M.D. of the University of 
Utah Department of Neurology, noted that it was very typical for 
patients to have MS that predates their diagnosis, and that she 
believed that the appellant's symptoms "certainly strongly 
suggested" that his MS did likely begin in the early 1980s.  
However, Dr. D.'s opinion is based solely on the appellant's 
subjective statement that he experienced MS symptoms during the 
1980s, which as noted above, the Board has found not to be 
credible.  Dr. D.'s conclusion that the appellant's MS did likely 
begin in the early 1980s is based entirely upon the appellant's 
report of loss of vision and numbness in the 1980s, in addition 
to his statement that he sought treatment in the 1980s when he 
experienced these symptoms but at the time the etiology was not 
clear.  As noted above, there is no indication that the appellant 
sought treatment for numbness in the 1980s, and in fact, the 
appellant has previously noted that he did not seek medical 
treatment during ACDUTRA in the 1980s for symptoms of numbness 
and lack of circulation.  See October 2009 Board Hearing.

Finally, the appellant theorized that his currently diagnosed MS 
could be caused by his exposure to high doses of uranium while on 
drill weekends due to the close proximity of uranium mines to his 
training area.  Even assuming that the appellant trained at 
Poverty Flats in Monroe Utah (although the Board was unable to 
obtain documentation from the Utah Army National Guard regarding 
whether or not the appellant trained in this area) and that the 
area of Poverty Flats south of Monroe has abandoned uranium 
mines, the May 2010 VA examiner reasoned that there was no 
objective data or research or anything in the literature that 
suggested any link or association, let alone causation between 
exposure to uranium and development of multiple sclerosis.  She 
also reasoned that there was no data that the appellant was 
acutely exposed to uranium, and certainly not to an extent that 
he reported his symptoms or complained-of exposure as this was 
not documented in his ACDUTRA medical records.  Therefore, the 
May 2010 VA examiner opined that with the data available in the 
current medical literature, the appellant's multiple sclerosis 
was not at least as likely as not related to in-service exposure 
to uranium.  This opinion is uncontradicted in the record.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against the claim.  Despite the 
appellant's subjective reports of experiencing hand numbness/lack 
of circulation and loss of vision during ACDUTRA, there is no 
documentation during this time period which supports his 
statements, and further, due to a poor memory or otherwise, the 
appellant has contradicted himself regarding the date of onset of 
MS symptoms, at one point reporting that his symptoms began eight 
years prior to his 2001 diagnosis, and later reporting the onset 
of his symptoms approximately 20 to 25 years prior to his 2001 
diagnosis.  Finally, the May 2010 VA examiner opined that the 
appellant's currently diagnosed MS was not traceable to his time 
spent on ACDUTRA, including to any prodromal MS signs or exposure 
to uranium.  Therefore, service connection for multiple sclerosis 
is not warranted.


ORDER

Service connection for multiple sclerosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


